DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the present application, and they are subjected to the flowing restriction.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 18-22, drawn to a method of screening a binder that recognizes a target comprising the steps recited in independent claim 18, classified at least in C12N 15/907, C12N 15/1037, C12N 2310/20.
II. 	Claims 23-27, drawn to a method of screening for a cell of a desired phenotype comprising the steps recited in independent claim 23, classified at least in C12N 15/907, C12N 15/1037, C12N 2310/20.
Claims 1-17 link a plurality of different inventions of Groups I-II.  This is because a method of producing a library of eukaryotic cell clones containing DNA encoding a diverse repertoire of antibody molecules which differ in one or more CDRs is required in both screening methods of Groups I-II.
Upon the allowance of the linking claims, the restriction requirement as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims or the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-132(CCPA 1971).  See also MPEP 804.01.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are directed to distinct screening methods having distinct starting materials and different steps one from the other, which would require different technical considerations for attaining the desired end-results. 
Because these inventions are distinct for the reasons given above, and separate search requirements due to the distinctness of each Invention as discussed above in both patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species Restriction:
Should Applicant elect either Group I or Group II, this application contains claims directed to the following patentably distinct species of a donor DNA:
(i) a linearized double-stranded plasmid DNA; (ii) a linearized PCR product; (iii) a linearized synthetic gene; and (iv) a single stranded DNA.
The species are independent or distinct because each of the recited promoters is distinct structurally one from the others as well as having different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 18 and 23 are generic.

This application contains claims directed to the following patentably distinct species of an antibody molecule:
A single specific antibody molecule recited in the Markush group in claim 10.
The species are independent or distinct because each of the recited promoters is distinct structurally one from the others as well as having different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 10, 18 and 23 are generic.

This application contains claims directed to the following patentably distinct species of a nuclease:
(i) a meganuclease, (ii) a zinc finger nuclease; (iii) a TALE nuclease; and (iv) a nucleic acid guided nuclease.
The species are independent or distinct because each of the recited promoters is distinct structurally one from the others as well as having different properties.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 14, 18 and 23 are generic.

Should Applicant elect Group I, this application contains claims directed to the following patentably distinct species of a screening method:
(i) further detecting target recognition by a cognate binder, and recovering cells of a clone containing DNA encoding the cognate binder; (ii) further isolating DNA encoding the binder from the recovered clone; and (ii) further optional introducing mutation or converting the DNA to modified DNA encoding a restructured binder, and introducing the DNA into a host cell. 
The species are independent or distinct because each of the above recited species has different steps one from the others, as well as different desired end results. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 18 are generic.

Should Applicant elect Group II, this application contains claims directed to the following patentably distinct species of a screening method:
(i) further recovering cells of a clone that expresses a binder that produces a desired phenotype; (ii) further isolating DNA encoding the binder from the recovered clone; (iii) further optional introducing mutation or converting the nucleic acid to modified nucleic acid encoding a restructured binder, and introducing the DNA encoding the binder into a host cell. 
The species are independent or distinct because each of the above recited species has different steps one from the others, as well as different desired end results. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 23 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The recited species are independent or distinct because each of the above species is distinct structurally one from the others as well as having different properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633